Case 3:19-bk-30915          Doc 17      Filed 04/15/19 Entered 04/15/19 16:19:27                    Desc Main
                                       Document      Page 1 of 13



                        IN THE UNITED STATES BANKRUPTCY COURT
                           FOR THE SOUTHERN DISTRICT OF OHIO
                                    WESTERN DIVISION

IN RE:                                                       CASE NO. 19-30915

Zachary S. Harper                                            CHAPTER 7

                                                             JUDGE Guy R. Humphrey
         Debtor(s).
                                                             ABANDONMENT OF
                                                             PROPERTY BY TRUSTEE

                                                               Real Property located at:
                                                               52 S. Maple Street, Germantown, OH 45327
-----------------------------------------------------------------------------------------------------------------
         The Trustee having been requested by Union Savings Bank to abandon the property set

forth below and based on the representations made by such party as follows:

    1.           The property to be abandoned is Real Property located at 52 S. Maple Street,

         Germantown, OH 45327 and described more fully in the attached exhibits.

         Wherefore, Trustee states that, there is no equity in the estate for the benefit of unsecured

creditors, that said premises is of inconsequential or no value to the estate and that therefore, the

Trustee hereby abandons his interest in said real estate known as 52 S. Maple Street,

Germantown, OH 45327.

                                                             /s/ Paul Spaeth
                                                             Paul Spaeth
                                                             7925 Paragon Road
                                                             Suite 101
                                                             Dayton, OH 45459
                                                             Chapter 7 Trustee
Case 3:19-bk-30915       Doc 17    Filed 04/15/19 Entered 04/15/19 16:19:27              Desc Main
                                  Document      Page 2 of 13




                                  CERTIFICATE OF SERVICE

        I hereby certify that a copy of the foregoing Trustee Abandonment was served (i)
electronically on the date of filing through the court’s ECF System on all ECF participants
registered in this case at the email address registered with the court and (ii) by ordinary U.S.
Mail on April 15, 2019 addressed to:


Zachary S. Harper
439 Poplar St.
Brookville, OH 45309
Debtor

                                                      LAURITO & LAURITO, LLC

                                                      /s/ Nicholas E. O’Bryan
                                                      Nicholas E. O’Bryan (0082711)
                                                      Attorney for Movant
Case 3:19-bk-30915   Doc 17   EXHIBIT A
                               Filed 04/15/19 Entered 04/15/19 16:19:27   Desc Main
                              Document      Page 3 of 13
Case 3:19-bk-30915   Doc 17    Filed 04/15/19 Entered 04/15/19 16:19:27   Desc Main
                              Document      Page 4 of 13
Case 3:19-bk-30915   Doc 17    Filed 04/15/19 Entered 04/15/19 16:19:27   Desc Main
                              Document      Page 5 of 13
Case 3:19-bk-30915   Doc 17    Filed 04/15/19 Entered 04/15/19 16:19:27   Desc Main
                              Document      Page 6 of 13




                                                EXHIBIT B
Case 3:19-bk-30915   Doc 17    Filed 04/15/19 Entered 04/15/19 16:19:27   Desc Main
                              Document      Page 7 of 13
Case 3:19-bk-30915   Doc 17    Filed 04/15/19 Entered 04/15/19 16:19:27   Desc Main
                              Document      Page 8 of 13
Case 3:19-bk-30915   Doc 17    Filed 04/15/19 Entered 04/15/19 16:19:27   Desc Main
                              Document      Page 9 of 13
Case 3:19-bk-30915   Doc 17    Filed 04/15/19 Entered 04/15/19 16:19:27   Desc Main
                              Document     Page 10 of 13
Case 3:19-bk-30915   Doc 17    Filed 04/15/19 Entered 04/15/19 16:19:27   Desc Main
                              Document     Page 11 of 13
Case 3:19-bk-30915   Doc 17    Filed 04/15/19 Entered 04/15/19 16:19:27   Desc Main
                              Document     Page 12 of 13




                                         EXHIBIT C
Case 3:19-bk-30915   Doc 17    Filed 04/15/19 Entered 04/15/19 16:19:27   Desc Main
                              Document     Page 13 of 13
